IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-40382
                          Conference Calendar



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

versus

HIPOLITO GONZALEZ, JR.,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-95-CR-216-1
                       - - - - - - - - - -
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

    The Federal Public Defender appointed to represent Hipolito

Gonzalez, Jr., has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Gonzalez

has received a copy of counsel’s motion and brief but has not

filed a response.   Our independent review of the brief and the

record discloses no nonfrivolous issue.    Accordingly, counsel’s

motion to withdraw is GRANTED.    Counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40382
                              - 2 -

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.